 

EXHIBIT 10.18

 

DEMAND PROMISSORY NOTE

(Cachet Financial Solutions Inc.)

 

  Note No: DN2016-03 $75,000 February 11, 2016   Minneapolis, Minnesota (USA)

 

1. PROMISE TO PAY. FOR VALUE RECEIVED, Cachet Financial Solutions Inc., a
Minnesota corporation (“Maker”), hereby promises to pay to Michael J Hanson,
(“Holder”), the principal amount of Seventy Five Thousand and No/100 Dollars
($75,000) (the “Principal Amount”). This Promissory Note is referred to herein
as the “Note.”     2. INTEREST. In lieu of interest payments, the Maker will
provide a cashless 5 year 125,000 warrant with an exercise price of $0.329. If
the Company repays the entire principal amount ($75,000) within two weeks from
February 11, 2016, the Holder will return 62,500 of the warrant to the Maker. In
the event the principal amount is not repaid on the due date (March 11, 2016),
the Maker will provide the Holder an additional 5 year cashless 125,000 warrant
with an exercise price of $0.329. Additionally, for each 30 days the principal
amount is outstanding, the Maker will issue the Holder 125,000 additional
warrants with the same terms described above.     3. PAYMENTS. The Principal
Amount of this Note and any other sums owed hereunder, shall be due and payable
at the close of business on March 11, 2016. All payments and prepayments shall,
at the option of Holder, be credited first to any costs of collection and second
to the Principal Amount.     4. PREPAYMENTS. Maker may prepay the Principal
Amount outstanding in whole or in part without penalty.     5. DEFAULT. A
default shall be deemed to have occurred under this Note if (each a “Default”):
(i) Maker fails to comply with any of the terms of this Note, which failure
continues uncured for more than 15 days after written notice thereof to Maker;
(ii) Maker should dissolve; (iii) Maker commences a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of its or any part of its
property, or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due; or (iv)
an involuntary case or other proceeding shall be commenced against Maker seeking
liquidation, reorganization or other relief with respect to it or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 45 days. In the event of Default, Holder shall have the remedies
provided for in this Note under Section 6.     6. REMEDIES UPON DEFAULT. If the
Principal Amount has not been paid when due or there is a Default, then the
entire Principal Amount shall (without notice to or demand upon Maker) become
due and payable on said date; provided, however, that Holder may waive, from
time to time, such acceleration of payments under this Note. The remedies of
Holder as provided herein shall be cumulative and concurrent with all other
remedies provided by law or in equity, and such remedies may be pursued singly,
successively or together at the sole direction of Holder and may be exercised as
often as occasion therefor shall arise. Holder reserves all other rights and
remedies available to Holder under this Note and applicable law.

 

 

 

 

7. WAIVERS. Maker hereby waives demand, presentment, notice of non-payment,
dishonor, protest, notice of protest and any other notice required by law to be
given to Maker in connection with the delivery, acceptance, performance, default
or enforcement of this Note. Holder’s failure to exercise its option to
accelerate this Note or any other remedy upon a Default shall not constitute a
waiver of Holder’s right to exercise such option thereafter.     8. COLLECTION
COSTS. Maker shall pay all reasonable costs and expenses of collection,
including, without limitation, all court costs and reasonable attorneys’ fees
incurred in collecting amounts due under this Note, or in exercising or
defending, or obtaining the right to exercise, the rights of Holder under this
Note, whether or not suit is brought, and in foreclosure, in bankruptcy,
insolvency, arrangement, reorganization and other debtor-relief proceedings, in
probate, in other court proceedings, or otherwise, whether or not Holder
prevails therein.     9. NOTICES. Any and all notices required or permitted
under this Note shall be in writing and sent to the recipient’s address, as set
forth below:

 

  If to Holder: _________________________     _________________________    
_________________________     Facsimile: _________________     Email:
____________________         If to Maker: Cachet Financial Solutions Inc.    
Southwest Tech Center A     18671 Lake Drive East     Minneapolis, MN 55317    
Attention: Jeffrey C. Mack, Chief Executive Officer     Facsimile: (952)
698-6999     Email: jmack@cachetfinancial.com

 

  Notices sent to the address set forth above (or another address substituted
therefor in writing) shall be deemed effective (i) the third day after deposit
in the certified U.S. Mail, return receipt requested, (ii) the date of a
confirmed facsimile transmission, or (iii) the day after transmission to the
email account designated above (provided such email is not returned as
undeliverable).     10. GENERAL PROVISIONS. This Note may not be modified,
amended or terminated unless in writing signed by Maker and Holder. This Note
will be construed and interpreted in accordance with the laws of the State of
Minnesota without regard to its conflicts-of law principles. This Note is
binding upon and inures to the benefit of Maker and Holder and their respective
heirs, executors, administrators, successors and permitted assigns.
Notwithstanding, this Note is non-negotiable and non-delegable and neither any
rights nor any obligations under this Note may be assigned by Holder or Maker
without the prior written consent of the other.

 

2

 

 

IN WITNESS WHEREOF, this Demand Promissory Note is effective as of the date
first written above.

 

MAKER:

 

CACHET FINANCIAL SOLUTIONS INC.

 

By: /s/ Jeffrey C. Mack     Jeffrey C. Mack     Chief Executive Officer  

 

3

 

 